Edwards, Judge,
dissenting.
(¶ 22} I respectfully dissent from the majority’s analysis and disposition of appellant’s sole assignment of error.
{¶ 23} The majority, in ¶ 18, correctly notes that a canine walk-around of a vehicle that occurs during a lawful stop and does not go beyond the period necessary to effectuate the stop and issue a citation does not violate the individual’s constitutional rights. While the majority finds that the “canine-walk around” was not the product of an unreasonably long detention relating to the ultimate issuance of the citation, I disagree.
{¶ 24} After Deputy Stryker’s suspicion that appellee was consuming alcohol was dispelled, Deputy Stryker could have issued a traffic citation to appellee. I would find, for such reason, that the canine walk-around in this case went beyond *741the period necessary to effectuate the stop and issue a citation to appellee for his traffic offenses and that, therefore, appellee’s constitutional rights were violated.
{¶ 25} On such basis, I would affirm the decision of the trial court.